Case 1:20-cv-02680-VSB Document 7 Filed 04/03/20 Page 1 of 2

"AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of New York

 

 

Brian Thompson and Angela Thompson )
}
}
}
Plaintiffs) )

¥v. Civil Action No.
Fluent, Inc. and Reward Zone USA, LLC )
)
)
}
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Fiuent, Inc.

C/o National Registersd Agents, Inc.
160 Greentree Drive, Sulte 101
Dover, DE 19904

TO! (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or einployee of the United States described in Fed, R. Civ.
P, 12 {a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ' :
ame Javier L. Mering

Dann Law

372 Kinderkamack Road, Suite 5
Westwood, NJ 07675

(218) 373-0539
notices@dannlaw.com

Ifyou fail to respond, judgment by default will be entered against you for the relicf demanded in the complaint.
You also must file your answer or notion with the court.

CLERK OF COURT

/si J. Gonzalez
Signatire of Clerk ar Deputy Clerk

Date: 4/3/2020

 

 
Case 1:20-cv-02680-VSB Document 7 Filed 04/03/20 Page 2 of 2

AO 440 (Rey, 06/12) Summons in a Civil Action (Page 2)
Civil Action No,

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Civ. P. 4 @

This summons for faame of individual and ittle, any)

 

was received by me on (date)

C1 I personally served the summons on the individual at (lace)

 

Oni (date) ; or

 

1 I left the summons at the individual’s residence or usual place of abode with {name)

, & person of suitable age and discretion who resides there,

 

On (date) _ , and mailed a copy to the individual's last known address; or

OF I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

On: (date) ; OF

 

1 I returned the summons unexecuted because sor

 

 

B® Other (specify):
ON APRIL 9, 2020 SERVED A TRUE AND CORRECT COPIES OF SUMMONS , COMPLAINT
WITH EXHIBITS AND JUDGES RULES VIA US CERTIFIED RETURN RECIEPT ATTACHED

HERETO IS EXECUTED RETURN RECEIPT OF DELIVERY
My fees are $ for travel and $ for services, for a total of $ 0,00

I declare under penalty of perjury that this information is true.

Date: |

 

Server's sipnatire

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

ATTACHED HERETO EXECUTED RETURN RECIEPT SIGNED FOR APRIL 9, 2020
 

     

“stooou wey onseuo

 
 

" (Gogg en
41EW Pens «
7 HA Rains

: “AsangeG peioueoy
., UORBULIOS sineubig 5

   

SSIPUBYONS; : Manag 0 eon

‘ Joy rdieoey un 4 / Atenvea pergasm I pouted he:
, - Amiiieg “BNEW Deu IAD bt
peronisaly EIN Pasays\Bey ry: feniea Pesnsey empubis ynpy
© pe OW PawISIBay Ey Sp MeIngeubg npy Gy

“adh Soues: re

 

_ Greeks (RA Guond 2

See |» $806-000-2o-08e2 NSa 910g ly *L pee uu Sat |

  

FRUUYLION eunyeuBig: Oy “teNea parse honed ilo-yoa 99 17 |:

 
 

“S615 bE TOOO O25T Stoe

   

 

       

 

 

.

oO “DUT ‘squaby pou :

on. I “MO]aq Ssauppe Aonyap soya | A
SA

hes aa Pie Peioey| uw 1

 

 

fienieg 3 sea 9

 

 

       

 

ma 3a ‘"3n0d |
TQ SUNS me en O9T

  

‘Syed sdeds fr wo} syria
d Bu! 2U) 40 Y9Eq auy.o} pieo SIM, YOY mg

"ROA Of pred euy-uurges. UES OM yey OS. |
SARI anu ug ssauppe bue awey ano UU. a

    
 

 
4/14/2020 USPS.com® - USPS Tracking® Results

USPS Tracking’ FAGs >

Track Another Package +

Tracking Number: 70151520000166355195 Remove X

Your item was delivered to the front desk, reception area, or mail room at 10:18 am on April 9, 2020
in DOVER, DE 19904.

Y Delivered

April 9, 2020 at 10:18 am
Delivered, Front Desk/Reception/Mail Room
DOVER, DE 19904

Get Updates vv

 

 

 

 

Text & Email Updates Vv

Tracking History Vv

Product Information Vv
See Less

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https:/tools.usps.com/go/TrackCanfirmAction?qtc_tLabels1=70151520000166355195 1/2
